FILE COPY




        BRIAN QUINN                                                             VIVIAN LONG
         Chief Justice              Court of Appeals                                Clerk

      PATRICK A. PIRTLE
            Justice                Seventh District of Texas
       JUDY C. PARKER            Potter County Courts Building                MAILING ADDRESS:
                                                                                P. O. Box 9540
           Justice                501 S. Fillmore, Suite 2-A                      79105-9540

      LAWRENCE M. DOSS            Amarillo, Texas 79101-2449
           Justice                                                              (806) 342-2650
                                 www.txcourts.gov/7thcoa.aspx

                                      August 27, 2020

Hillary Netardus                                Russell Thorum
Attorney at Law                                 Assistant District Attorney
P.O. Box 50652                                  P.O. Box 1592
Amarillo, TX 79159                              Pampa, TX 79066
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:         Case Number: 07-19-00257-CR, 07-19-00258-CR
            Trial Court Case Number: 5150, 5151

Style:      Brandon Edward Standerfer v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                          Very truly yours,
                                                          Vivian Long
                                                          Vivian Long, Clerk

cc:        Honorable Steven R. Emmert (DELIVERED VIA E-MAIL)
           Sherri Jones (DELIVERED VIA E-MAIL)